Citation Nr: 0607064	
Decision Date: 03/10/06    Archive Date: 03/23/06	

DOCKET NO.  04-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the residuals of 
postoperative left hallux valgus with hammertoes.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1989 to 
March 2001, including service in the Persian Gulf.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied service connection for a 
postoperative left foot disorder.  In February 2005, pursuant 
to the veteran's request, the Board remanded the appeal for 
the conduct of a video conference hearing.  The hearing was 
scheduled, but the veteran subsequently wrote that he had 
received a short notice temporary employment transfer 
overseas, and that he would be unable to attend the scheduled 
hearing.  The representative has requested that this 
statement be accepted as a withdrawal of the veteran's 
hearing request.  

The Board would point out that the veteran was in fact 
separated from service for medical disability, unrelated to 
the remaining issue on appeal, and that he is at present 
service connected for multiple other disabilities with a 
combined 90 percent evaluation effective from February 2003.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Left foot hallux valgus with hammertoe deformities was 
first identified and later treated with surgery after the 
veteran was separated from service, and no competent clinical 
evidence on file shows or suggests that this disability 
resulted from any incident, injury or disease of active 
military service.  




CONCLUSION OF LAW

The postoperative residuals of left foot hallux valgus with 
hammertoe deformities was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  The VCAA requires VA to notify claimants of the 
evidence necessary to substantiate their claims, and requires 
VA to assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in December 2002, 
and again in March 2004.  These notifications informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  It is clear from a 
review of the claims folder that all available medical 
records have been collected for review, including the service 
medical records, VA and private treatment records, and the 
veteran submitted a private medical statement in his behalf.  
The veteran has been provided multiple VA examinations which 
are adequate for rating purposes.  The veteran does not 
contend nor does the evidence on file suggest that there 
remains any additional outstanding relevant evidence which 
has not been collected for review.  The Board finds that VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for certain listed chronic 
disabilities, such as arthritis, if they are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The service medical records, which are fairly 
extensive and reflect treatment for many different problems, 
contain no complaint, finding, treatment, or diagnosis of 
left foot hallux valgus.  On the other hand, a service X-ray 
study of the right foot in March 1989, taken because the 
veteran had injured his right foot, documented the existence 
of a stress fracture of the second metatarsal, and also noted 
"mild hallux valgus."  The service medical records do not 
reflect, however, any left foot injury.  

In October 1993, the veteran sought treatment after stepping 
in a hole and falling forward, and it was believed that this 
resulted in a trauma or rupture of the plantaris tendon which 
is actually located in the calf beneath the gastrocnemius 
muscle.  There was also discussion of a possible left 
Achilles tendon tear and the veteran was casted for this 
tendon injury, but treatment records tend to show that this 
injury was acute, and transitory and resolved by July 2000.  
The only other finding in the service medical records is that 
the veteran was noted to have asymptomatic bilateral pes 
planus at service enlistment, and pes planus was again noted 
at separation.  

Following service separation, the veteran submitted claims 
for service connection for multiple disabilities, including a 
right foot stress fracture with mild hallux valgus.  There 
was no claim for service connection for left hallux valgus, 
although there was a claim for a left Achilles tendon tear.  

In March 2002, the veteran was provided a VA examination.  
Among other things, this examination noted that the veteran 
did not have flat feet bilaterally, nor was there high arch 
or clawfoot.  Hallux valgus was present on the right side, 
but not on the left side.  Posture and gait were considered 
normal and there was not limited function of standing and 
walking.  X-ray studies confirmed hallux valgus of the first 
right toe.  

In April 2002, the RO issued a rating decision granting 
service connection for right hallux valgus, noting that it 
was directly related to military service based upon right 
foot X-ray studies during service confirming mild hallux 
valgus.  On the other hand, service connection for rupture of 
the left plantaris tendon was denied because although the 
veteran was shown to have been treated for injury to the 
plantaris tendon during service, the service medical records 
demonstrated that this injury was acute and transitory and 
resolved by the time of service separation, and no residual 
disability from this injury was identified during post-
service examination.  

In May 2002, a private physician wrote a statement indicating 
that the veteran had familial hallux valgus of moderate to 
severe degree which was increasing in severity and causing 
discomfort and friction between the 1st and 2nd toes of the 
left foot.  He also wrote that it was likely that surgery was 
warranted.  

In June 2002, VA X-ray studies first identified left foot 
hallux valgus with mild metatasus-adductus with associated 
hammertoe deformities.  

In October 2002, the veteran was evaluated for his right 
hallux valgus with hammertoe deformity, and provided a 
surgical right first metatarsal Chevron osteotomy along with 
hammertoe correction.  

In February 2003, the veteran was provided a VA examination, 
including a review of his claims folder.  Examination of the 
feet and toes revealed painful motion and tenderness of the 
first metatarsophalangeal (MTP) bilaterally.  There was no 
pes planus deformity of the feet.  Examination revealed the 
Achilles tendon to be in good alignment with both weight 
bearing and nonweight bearing.  It was noted that right 
hallux valgus was absent, status-post surgery, but there was 
pain and paresthesias of the "bilateral great toe."  

In February 2003, the veteran was provided a left 
bunionectomy by VA.  

In March 2003, the veteran was provided surgery for 
correction of left hallux valgus and hammertoe deformity.  In 
July 2003, pinning hardware inserted during surgery was 
removed.  Outpatient treatment records record that the 
veteran said the foot had done well postoperatively.  In 
August 2003, the veteran reported that his foot was doing 
much better.  

The most recent X-ray studies of the left foot, 
postoperative, from July 2004 were interpreted as revealing 
subluxation and degenerative changes of the first metatarsal 
MTP joint with subchondral lucencies.  Mild sclerosis was 
demonstrated.  There was no evidence of acute fracture or 
dislocation identified.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for left foot hallux 
valgus and associated hammertoe deformities.  There was 
simply no complaint, finding, treatment or diagnosis for left 
foot hallux valgus or hammertoe deformity at any time during 
service.  Although the veteran is shown to have sustained a 
plantaris tendon trauma or rupture during service, this 
involved a tendon in the left calf, and the associated 
records from this acute injury do not contain any mention or 
identification of any hallux valgus or hammertoe deformity of 
the left foot in association with this injury.  This injury 
was noted to be resolved at the time of service separation.  

Upon VA examination conducted in March 2002, one year after 
the veteran was separated from service, the physician 
conducting the examination specifically noted that hallux 
valgus was present on the right but not on the left.  The 
first medical evidence of left hallux valgus is contained in 
the written statement of the veteran's private physician in 
May 2002, well over one year after the veteran was separated 
from service.  This physician indicated that surgery was 
likely imminent, but did not provide any opinion that this 
finding was in any way related to any incident or injury of 
the veteran's active military service.  The first X-ray 
evidence of left hallux valgus and associated hammertoe 
deformities occurred the following month in June 2002.  

Both the veteran and representative have argued that the 
veteran was clearly shown to have right hallux valgus with 
hammertoe deformity during and after service for which he was 
surgically treated after service and for which he has been 
granted service connection.  Both argue that the veteran 
certainly had the likely onset of left hallux valgus with 
hammertoe deformity during service as a co-existing condition 
with the documented right hallux valgus, and that service 
connection for the left foot should also be awarded.  

However, the evidence on file simply does not demonstrate 
left hallux valgus with hammertoe deformity at any time 
during service.  An examination one year after service 
specifically found no left hallux valgus.  Although the 
veteran's private physician reported the existence of left 
hallux valgus only two months later in May 2002, and this was 
confirmed by VA X-ray studies in June 2002, these are in fact 
the first findings of left foot deformity, and these findings 
first occurred over a year after the veteran was separated 
from service.  Additionally, the first clear documentation of 
left foot arthritis is included only in the most recent July 
2004 VA X-ray study.  

The veteran was clearly shown to have sustained a stress 
fracture or stress reaction of the right foot during service, 
and there were X-ray findings of right hallux valgus during 
service, and service connection for this disability, now 
postoperative, has been awarded.  However, in the absence of 
any competent evidence demonstrating the onset of hallux 
valgus with hammertoe deformity at any time during service, 
or left foot arthritis to a compensable degree within one 
year after service separation, an award of service connection 
for the veteran's now postoperative left hallux valgus with 
hammertoe deformity is not warranted.  There is also an 
absence of any competent clinical evidence or opinion which 
in any way relates the veteran's left foot hallux valgus with 
hammertoe deformity to any particular incident or injury 
which occurred during service, including the documented left 
calf plantaris tendon rupture or trauma which did occur 
during service.  


ORDER

Entitlement to service connection for the residuals of 
postoperative left hallux valgus with hammertoes is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


